Dykman, J.
This action is for the recovery of a lawyer’s bill for profes-. sional services and incidental disbursements. It was tried by a referee, who allowed a portion of the claim only, and on appeal from the judgment we reached the conclusion that the testimony furnished a justification for the finding of the referee.
Now a motion is made for permission to appeal to the court of appeals, and for a re-argument in this court, and we discover no reason in favor of either motion.
There has been no oversight or misapprehension in this court, and there is no principle of law involved which is not well understood.
The motion should be denied, with ten dollars costs and disbursements.